Citation Nr: 0301702	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-03 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 determination of the VA Manila Regional 
Office (RO) which denied the appellant's claim for VA 
benefits on the basis that he did not have the requisite 
military service to establish eligibility for such benefits. 


FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The appellant does not meet the basic service eligibility 
requirements for VA benefits.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the finds that VA has satisfied its 
duties to the appellant under the Veterans Claims Assistance 
Act of 2000 (VCAA).  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
38 C.F.R. § 3.159(b)(1) (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In this case, the appellant was advised of the provisions of 
the VCAA, the criteria pertaining to basically eligibility 
for VA benefits, and what the evidence must show in order to 
substantiate his claim.  See March and October 2001 RO 
letters, and February 2002 Statement of the Case.  He was 
also provided specific information as to how VA would request 
verification of his service from the service department and 
would attempt to secure any pertinent records which he might 
identify.  Id.  The Board therefore finds that appropriate 
notice has been given in this case.  Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

The Board also concludes that all necessary evidence relative 
to this claim has been obtained and associated with the 
claims file.  The RO has secured the necessary information 
regarding the appellant's service from the service 
department.  The appellant has identified no other pertinent 
evidence, nor is there any indication of relevant, 
outstanding evidence.  Given the nature of the issue on 
appeal, the Board finds that there is no need for a VA 
medical opinion.  38 U.S.C.A. § 5103A(d) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  

In view of the foregoing, the Board is satisfied that all 
notification and development actions required by the VCAA 
have been completed to the extent necessary under the 
circumstances.

I.  Factual Background

The record shows that in May 2000, the appellant submitted an 
informal claim for VA benefits, stating that he had served as 
an enlisted man in the Philippine Commonwealth Army and had 
been a member of the "Recognized Guerrilla forces."  In 
support of his claim, he submitted a copy of a Philippine 
Army document showing that he had served as a Private in the 
Philippine Army from November 1941 to April 1946.

The RO forwarded this information to the service department, 
requesting verification of the appellant's reported military 
service.  In October 2001, the service department responded 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

In October 2001, the RO denied the appellant's claim for VA 
benefits on the basis that he did not have the requisite 
military service to establish eligibility for such benefits.  
The appellant appealed the RO determination, essentially 
arguing that he was entitled to VA benefits based on his 
reported military service.  

In an April 2002 memorandum for file, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the USAFFE 
and those who claim to have served in the organized guerrilla 
forces are maintained by the U.S. Army Reserve Personnel 
Command (ARPERSCOM).  The RO stated that the individual 
records for each potential claimant were maintained in 
alphabetical order.  It was noted that ARPERSCOM had 
repeatedly informed VA that, unless a claimant reported 
personal data such as a name different from that provided in 
a prior request for service verification, there was no value 
in resubmitting a request for reverification.  The RO 
explained that ARPERSCOM had indicated that a potential 
claimant's service was verified by the records associated 
with his name and that, if the name is a common one or if 
there are minor discrepancies in spelling or middle initial, 
ARPERSCOM would compare the service number, date and place of 
birth, and names of next of kin provided in the request for 
information with the records they have on file.  The RO also 
noted that documents issued by the Philippine Army or 
Philippine Veterans Affairs (with the exception of Form 23, 
Affidavit for Philippine Army Personnel) were of no value in 
establishing service unless they contained personal data that 
was substantially different than that VA had provided to 
ARPERSCOM.  The RO indicated that the Philippine government 
had its own regulations and laws which permitted recognition 
of military service not recognized by the U.S. Army and their 
findings are not binding on ARPERSCOM.  The RO again noted 
that the service department had certified that the appellant 
had no valid service, based on the personal information that 
he had provided.  

In July 2002, the appellant submitted a statement describing 
injuries he sustained during his military service, as well as 
medical records containing diagnoses of eczema and 
inflammatory lung disease.  

II.  Law and Regulations

The appellant claims that his military service meets the 
requirements for eligibility for VA benefits on the basis 
that he is a "veteran."  The term "veteran" means a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.8(c), (d). 

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2002).  

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability.  38 C.F.R. § 3.203(b) (2002).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, the 
VA shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c) (2002).

III.  Analysis

Turning to the merits of the claim, the Board first finds 
that none of the material submitted by the appellant is 
sufficient to prove qualifying service.  38 C.F.R. § 3.203.  
Thus, VA is bound by the certification of the service 
department which shows that he did not have service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.  The U.S. Court of Veterans Appeals has held that the 
findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Venturella v. Gober, 10 
Vet. App. 340 (1997); Duro v. Derwinski, 2 Vet. App. 530 
(1992); see also Dacoron v. Brown, 4 Vet. App. 115 (1993).

As the appellant did not have the requisite service to 
qualify him for VA benefits, the appeal must be denied.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.8.  The Board has carefully 
reviewed the statements the appellant submitted regarding 
injuries he sustained in World War II, as well as the medical 
evidence he submitted.  However, in the absence of qualifying 
service, such evidence is immaterial.  Where, as here, the 
law is dispositive, the claim must be denied due to an 
absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  


ORDER

Basic eligibility for VA benefits is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

